    Case 15-33954          Doc 70     Filed 01/01/20 Entered 01/01/20 23:20:02                   Desc Imaged
                                      Certificate of Notice Page 1 of 2
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                            Case No.
                                                            :         15−33954
Stacie Gary                                                 Chapter : 13
1834 Lemar Ave.                                             Judge :   Donald R. Cassling
Evanston, IL 60201
SSN: xxx−xx−1205 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : EnerBank USA


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
JEFFERSON CAPITAL SYSTEMS LLC of your claim in the above matter, designated Claim No. 27 . If no
objections are filed by you on or before January 21, 2020 the Court shall substitute JEFFERSON CAPITAL
SYSTEMS LLC in your place and stead as a claimant. If objections to the assignment of claim are filed, a hearing
will be scheduled by the court. You will be notified of the date of this hearing.




                                                           For the Court,




Dated: December 30, 2019                                   Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
          Case 15-33954            Doc 70       Filed 01/01/20 Entered 01/01/20 23:20:02                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 15-33954-DRC
Stacie Gary                                                                                                Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: moneal                       Page 1 of 1                          Date Rcvd: Dec 30, 2019
                                      Form ID: ntcasclm                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 01, 2020.
db             +Stacie Gary,   1834 Lemar Ave.,   Evanston, IL 60201-3331
24230732       +EnerBank USA,   1245 East Brickyard Road, Suite 600,   Salt Lake City, UT 84106-2562

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 01, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 30, 2019 at the address(es) listed below:
              Andrew J Nelson    on behalf of Creditor    U.S. BANK NATIONAL ASSOCIATION anelson@atty-pierce.com,
               northerndistrict@atty-pierce.com
              Dana N O’Brien    on behalf of Creditor    U.S. Bank National Association dana.obrien@mccalla.com,
               NDistrict@mccalla.com
              David H Cutler    on behalf of Debtor 1 Stacie Gary cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Rocio Herrera     on behalf of Creditor    U.S. Bank National Association
               rherrera@noonanandlieberman.com, rherre6@gmail.com
              Terri M Long    on behalf of Creditor    Toyota Motor Credit Corporation tmlong@tmlong.com,
               Courts@tmlong.com
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
              Toni Townsend     on behalf of Creditor    U.S. Bank National Association toni.townsend@mccalla.com,
               northerndistrict@mccalla.com
                                                                                              TOTAL: 8
